Citation Nr: 0926558	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  07-38 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly pension based on the need 
for regular aid and attendance.  

2.  Entitlement to special monthly pension at the housebound 
rate.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1953 to June 
1956.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico. 

During a Decision Review Officer (DRO) hearing the Veteran 
cancelled a previous request for a Travel Board Hearing.  
Accordingly, the Veteran's request for a hearing before the 
Board is considered withdrawn.  

The Board notes that medical evidence was received at the 
Board in August 2008 without a waiver of agency of original 
jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  
Insofar as the issue of housebound status is herein granted, 
there is no prejudice to the Veteran in not referring this 
evidence to the RO for initial review.  With respect to the 
aid and attendance issue, the RO will have an opportunity to 
consider this evidence in the first instance.  If the 
readjudication of that issue results in less than a full 
grant of the benefit sought, then a supplemental statement of 
the case must be issued pursuant to 38 C.F.R. § 19.31.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of special monthly pension for aid and attendance 
is addressed in the REMAND portion of the decision below. 


FINDINGS OF FACT

1.  The Veteran served on active duty for more than 90 days 
during a period of war and is older than 65 years of age.  

2.  The Veteran has no service-connected disabilities and the 
following nonservice-connected disabilities:  chronic 
hepatocellular disease mild splenomegaly, rated as 30 percent 
disabling; diabetes mellitus, rated as 20 percent disabling; 
peripheral neuropathy, left lower extremity, moderate, rated 
as 20 percent disabling; right lower extremity, moderate, 
rated as 20 percent disabling; hypertension, rated as 10 
percent disabling; ferropenic anemia, rated as 10 percent 
disabling; bilateral knee osteoarthritic changes and right 
knee complex medial meniscus tear, rated as 10 percent 
disabling; dupuytren's contracture, rated as 10 percent 
disabling; chronic low back pain, multilevel spinal canal 
stenosis and degenerative osteoarthrosis, rated as 10 percent 
disabling; a right ankle condition, rated as noncompensably 
disabling; scar on the penis, rated as noncompensably 
disabling; refractive error, blepharitis, bilateral 
pseudophakia, bilateral after cataracts obscuring vision, 
mild-moderate nonproliferative diabetic retinopathy, 
glaucoma, rated as noncompensably disabling; and peptic ulcer 
disease, diverticulosis of the colon with history of upper GI 
bleeding, rated noncompensably rating.  The combined rating 
for nonservice-connected disabilities is 80 percent.  


CONCLUSION OF LAW

The criteria under 38 C.F.R. § 1521(e) for entitlement to 
special monthly pension at the housebound rate are met.  38 
U.S.C.A. §§ 1502, 1513, 1521, 5107 (West 2002); 38 C.F.R. § 
3.351 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service personnel records showed that the Veteran served on 
active duty for more than 90 days during a period of war.  
The Veteran was born in March 1930 and thus is older than 65 
years of age.  

The Veteran currently has no service-connected disabilities.  
The Veteran currently has the following nonservice-connected 
disabilities:  chronic hepatocellular disease mild 
splenomegaly, rated as 30 percent disabling; diabetes 
mellitus, rated as 20 percent disabling; peripheral 
neuropathy, left lower extremity, moderate, rated as 20 
percent disabling; right lower extremity, moderate, rated as 
20 percent disabling; hypertension, rated as 10 percent 
disabling; ferropenic anemia, rated as 10 percent disabling; 
bilateral knee osteoarthritic changes and right knee complex 
medial meniscus tear, rated as 10 percent disabling; 
dupuytren's contracture, rated as 10 percent disabling; 
chronic low back pain, multilevel spinal canal stenosis and 
degenerative osteoarthrosis, rated as 10 percent disabling; a 
right ankle condition, rated as noncompensably disabling; 
scar on the penis, rated as noncompensably disabling; 
refractive error, blepharitis, bilateral pseudophakia, 
bilateral after cataracts obscuring vision, mild-moderate 
nonproliferative diabetic retinopathy, glaucoma, rated as 
noncompensably disabling; and peptic ulcer disease, 
diverticulosis of the colon with history of upper GI 
bleeding, rated noncompensably rating.  The combined rating 
for nonservice-connected disabilities is 80 percent.  

Generally, an award of special monthly pension based on 
housebound status requires the existence of a permanent and 
total disability rating, plus additional disability ratable 
at 60 percent or more, or that by reason of a disability or 
disabilities the Veteran is permanently housebound but does 
not qualify for pension at the aid and attendance rate.  38 
U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d) (1).  However, 
veterans 65 years of age and older who meet the initial 
service requirements may be entitled to pension at the rates 
prescribed under section 1521 (to include, for instance, at 
the housebound rate) under conditions other than the 
permanent and total disability requirement.  Hartness v. 
Nicholson, 20 Vet. App. 216 (2006).  In other words, under 
38 U.S.C.A. § 1521(e), a wartime veteran is awarded a special 
monthly pension if, in addition to being at least 65 years 
old, he or she possesses a minimum disability rating of 60 
percent or is considered permanently housebound as defined 
under 38 U.S.C. § 1502(c).  Id.  In this case, the Veteran is 
older than 65 and has a disability rating higher than 60 
percent.  Therefore, the Veteran meets the requirements for 
special monthly pension at the housebound rate, subject to 
income limitations. 

The Board notes that the issue of special monthly pension 
based on the need for the regular aid and attendance of 
another person is herein remanded for additional development.  
The Board also notes that special monthly pension at the 
housebound rate is available only when the Veteran is not in 
need of regular aid and attendance.  See 38 C.F.R. 
§ 3.351(d).  In the interest of providing the Veteran 
additional benefits at the earliest possible opportunity, the 
Board has granted special monthly pension at the housebound 
rate now rather than wait for the development outlined below 
to be completed.  However, if aid and attendance benefits are 
subsequently granted by VA, the Board notes that VA may no 
longer be able to provide special monthly pension benefits at 
the lesser housebound rate.   


ORDER

Special monthly pension at the housebound rate is granted, 
subject to the legal criteria governing the payment of 
monetary benefits.


REMAND

In the opinion of the Board, additional development of the 
claim for special monthly pension for aid and attendance is 
necessary. 

In April 2007 the Veteran was accorded a compensation and 
pension (C&P) aid and attendance or housebound examination.  
He reported that he lived alone in a two-story house and that 
he could cook for himself and perform household duties.  He 
complained of severe right knee pain and low back pain which 
impaired his ability to walk long distances.  He also 
reported that he was independent for all his daily living 
activities.  The examiner noted that the Veteran was not 
permanently bedridden, currently hospitalized, and could 
travel beyond his current domicile.  The Veteran travelled to 
the examination alone.  The Veteran did not use an orthopedic 
or prosthetic appliance.  He denied dizziness and memory 
loss.  He reported that imbalance affected his ability to 
ambulate one or more times weekly.  The examiner further 
noted that there are no other body parts or system 
impairments that affect the ability of the Veteran to protect 
himself from the daily environment.  The Veteran could 
perform all self-care skills.  He could walk without the 
assistance of another person up to a few hundred yards and he 
did not need aid for ambulation.  He was unrestricted from 
leaving his home.  His functional impairments were permanent 
and his best corrected vision was better than 5/200 in both 
eyes.  He did not have limitation of motion or deformity in 
his cervical spine or thoracolumbar spine and the function of 
the upper extremities was normal.  There were no left lower 
extremity functional limitations but there was a functional 
limitation of the right leg due to pain and decreased range 
of motion with crepitances.  

In April 2007 the Veteran was accorded a C&P eye examination.  
During the examination the Veteran complained of glare at 
night.  He denied ocular pain.  The examiner noted that the 
Veteran had diabetes mellitus, hypertension, and glaucoma.  
He also noted that the Veteran had surgery on both eyes for 
cataracts.  Physical examination found the right eye to have 
an uncorrected vision of 20/60 and corrected vision of 20/25 
and the left eye to have an uncorrected vision of 20/60 and 
corrected vision of 20/25.  Goldman perimetry of the right 
eye revealed mild peripheral constriction with approximately 
32 degrees of central visual field remaining.  Goldman 
perimetry of the left eye revealed mild peripheral 
constriction with approximately 33 degrees of central visual 
field remaining.  Diagnoses were refractive error 
(hypermetropia, astigmatism, presbyopia), blephartis, 
bilateral pseudophakia, bilateral after cataracts obscuring 
vision, mild to moderate nonproliferative diabetic 
retinopathy, and glaucoma.  

In April 2008 the Veteran was accorded another C&P aid and 
attendance or housebound examination.  The Veteran arrived 
for the examination in a friend's private car.  He was not 
hospitalized nor permanently bedridden.  The Veteran reported 
that he suffered from glaucoma.  He was capable of managing 
his benefits payments without restriction.  He reported 
suffering from poor balance with subsequent falls and stated 
that he is afraid to leave the house alone.  He further 
stated that he needs assistance for leaving the house.  The 
Veteran typically woke at 8:00 A.M., had breakfast cooked by 
a lady nearby, listened to the radio, watched television, sat 
around, lied on his bed and talked with his sister by phone.  
He reported that he washed himself with a cloth.  Physical 
examination revealed adequate and slow gait with the help of 
a walking cane.  There were no restrictions due to the upper 
extremities.  The Veteran had weakness of the lower 
extremities, lack of coordination, and limitation of motion.  
He could walk 50 to 100 feet with help of a walking cane.  
The examiner recommended a walker and found that the Veteran 
could leave his home or immediate premises only with 
assistance.  He also found that the Veteran's peripheral 
neuropathy of the lower extremities restricted the Veteran.  
Diagnoses were peripheral neuropathy, ferropenic anemia, mild 
splenomegaly, and hepatocellular disease.  While the examiner 
mentioned that a walker was recommended for the Veteran, he 
did not address whether the Veteran could protect himself 
from the hazards or dangers incident to his daily 
environment.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request all VA medical records from the San Juan VA Medical 
Center dating from February 21, 2008, to the present.

The evidence shows that the Veteran is in receipt of Social 
Security Administration (SSA) disability benefits effective 
in 1993.  It does not appear, however, that the 
administrative decision and the records upon which SSA relied 
in reaching its decision have been associated with the 
veteran's claims file.  The Court has held that VA's duty to 
assist encompasses obtaining medical records that supported 
an SSA award of disability benefits as they may contain 
information relevant to VA claims.  Murincsak v. Derwinski, 2 
Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 
5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2008); 
Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those 
records, to include any re-examinations, should be requested, 
and associated with the veteran's claims file.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Request medical records from the 
San Juan VAMC dating from February 
21, 2008 to the present.  If no 
further treatment records exist, the 
claims file should be documented 
accordingly.

2.  Request, directly from the SSA, 
complete copies of the determination 
on a claim for disability benefits 
from that agency, together with the 
medical records that served as the 
basis for any such determination.  
Any re-examinations and updated 
medical reports in SSA's possession 
must also be requested.  All attempts 
to fulfill this development should be 
documented in the claims file.  If 
the search for these records is 
negative, that should be noted and 
the Veteran must be informed in 
writing pursuant to 38 C.F.R. 
§ 3.159(e).

3.  Thereafter, schedule the Veteran 
for a special examination for aid and 
attendance.  Request that the 
examiner review the claims folder and 
this remand.  Request that the 
examiner's assessment include, but 
not be limited to, an evaluation of 
such conditions as:  inability of the 
Veteran to dress or undress himself 
or to keep himself ordinarily clean 
and presentable; frequent need of 
adjustment of any special prosthetic 
or orthopedic appliances which by 
reason of the particular disability 
cannot be done without aid; inability 
of the appellant to feed himself 
through loss of coordination of upper 
extremities or through extreme 
weakness; inability to attend to the 
wants of nature; or incapacity, 
physical or mental, which requires 
care or assistance on a regular basis 
to protect the claimant from hazards 
or dangers incident to his daily 
environment.  The examiner should 
also indicate whether the Veteran is 
blind or so nearly blind as to have 
corrected visual acuity of 5/200 or 
less, in both eyes, or whether he has 
concentric contraction of the visual 
field to 5 degrees or less.  The 
claims file must be made available 
to, and reviewed by, the examiner, 
and the examination report must 
reflect that the claims file was 
reviewed.  All indicated tests must 
be performed, and all findings 
reported in detail. 

4.  Then, readjudicate the claim for 
special monthly pension for aid and 
attendance.  If the benefit sought 
remains denied, the Veteran and his 
representative must be furnished a 
supplemental statement of the case, 
which considers the evidence 
submitted by the Veteran directly to 
the Board in August 2008, in 
accordance with 38 C.F.R. § 
19.31(b)(1) and be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


